UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6484



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KENNETH EUGENE MCDANIEL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-94-111, CA-00-90-3)


Submitted:   May 20, 2003                     Decided:   May 30, 2003


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Eugene McDaniel, Appellant Pro Se. Robert James Conrad,
Jr., United States Attorney, Jennifer Marie Hoefling, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth Eugene McDaniel appeals from the district court’s

order   denying   his   “Motion   for   an   Order   to   Compel/Specific

Performance of a Plea Agreement.”       We have reviewed the record and

find no reversible error.    Accordingly, we affirm for the reasons

stated by the district court.     See United States v. McDaniel, Nos.

CR-9-111; CA-00-90-3 (W.D.N.C. Mar. 7, 2003). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                 AFFIRMED




                                    2